Title: James Madison to James Monroe, 9 January 1827
From: Madison, James
To: Monroe, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Jany 9. 1827
                            
                        
                        I recd by the last mail a letter from J. H. Causten, accompanied by a huge volume of Documents, and a stout
                            pamphlet of arguments, with a printed letter to him from Mr. Pickering, on the mercantile claims agst. France and the
                            release of her from them by the U.S. All these articles have been doubtless sent to you also, as I am requested by Mr. C.
                            to forward the inclosed Certificate of Agency, on which he founded his communication to me. The list of names to the paper
                            is very respectable, and their solicitude on the occasion very natural. But on what ground can we interpose opinions, meant for public use, in a case where we can state neither facts nor reasons, which ought not
                            to be presumed, and which are not well understood to be, fully before the authority which is to decide on its merits?
                        We hope you reached your warm fireside before the change of weather took place; and that we may congratulate
                            you on having escaped its rigors on the road? I am sorry to learn that these have been such as to prevent the printing of
                            our Code of enactments, and of course to delay the Report for Richmond. I am still more so to say, that the Faculty found
                            on an investigation shortly after we left the University, that the Hotel keepers generally had been in the practice of
                            drinking & card playing with the Students in their Rooms. Minor alone was uncharged, Conway but slightly involved,
                            Spotswood deeply in both transgressions. The whole case was sent me by Faculty, & I have forwarded it to my
                            Executive partner Genl. Cocke from whom I expect soon to hear. What can be done in the actual posture of things? These
                            abuses like most others have had their root in the dependence of the Hotel Keepers on the good will of the Students.
                            Health & all other blessings
                        
                            
                                James Madison
                            
                        
                    How has the affair with the Bank terminated? Favorably I hope.